Citation Nr: 0621219	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for PTSD.

For reasons of procedural compliance that will be discussed 
below, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board has reviewed the claims file and notes that there 
is a procedural defect in the appellate process regarding the 
current appeal.  Following its issuance of a Supplemental 
Statement of the Case in October 2005, the RO received 
additional evidence pertaining to the veteran's claim in 
April 2006.  This evidence included a letter from the Social 
Security Administration (SSA) notifying the veteran that he 
had met the medical requirements for SSA disability benefits, 
but that the SSA's decision regarding whether or not he met 
the non-medical requirements for SSA disability benefits 
remained pending at the time.  (This SSA letter is undated, 
but makes reference to the veteran's PTSD diagnosis and to 
medical reports showing treatment for PTSD dated in 2004.)  
The evidence also included an April 2006 statement from the 
veteran's private psychiatrist addressing the severity of his 
PTSD diagnosis, the veteran's VA psychiatric treatment and 
counseling reports dated 2004 - 2006, and a pair of lay 
witness statements dated in March 2006 from the veteran's 
supervisor at his place of employment and his spouse.  
However, there is no indication that the RO, as the agency of 
original jurisdiction, considered this evidence in the first 
instance and issued another Supplemental Statement of the 
Case, pursuant to 38 C.F.R. § 19.31 (2005).  (See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).)  To correct this 
procedural defect and to ensure that the veteran's right to 
appellate due process is preserved, the case should be 
remanded to the RO for consideration of the aforementioned 
evidence and thereafter issuance of a Supplemental Statement 
of the Case.  

In light of the evidence indicating that the veteran may be 
receiving SSA disability benefits, the Board also instructs 
the RO to contact the SSA to request copies of the medical 
evidence reviewed by this sister agency in consideration of 
the veteran's claim for SSA disability benefits, as these 
records may be relevant to his current claim for VA 
compensation for PTSD.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 371 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
defined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as it 
pertains to the claim for service 
connection for PTSD.  

2.  The RO should contact the Social 
Security Administration and obtain the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Thereafter, the RO must make certain 
the above development has been 
undertaken; then it should readjudicate 
the veteran's claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
Supplemental Statement of the Case and 
an appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

